DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                          SANDRA READ,

                             Appellant,

                                 v.

 U.S. BANK TRUST, as trustee for LSF11 MASTER PARTICIPATION
                            TRUST,

                             Appellee.

                           No. 2D20-329




                        September 24, 2021

Appeal from the Circuit Court for Pinellas County; Thomas M.
Ramsberger, Judge.

Niles B. Whitten of The Law Office of Niles B. Whitten, PLLC,
Gainesville, for Appellant.

Shannon Troutman of Albertelli Law, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

SILBERMAN, LaROSE, ATKINSON, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2